O’Connor, J.,
dissenting.
{¶ 24} R.C. Chapter 306 governs the creation and authority of regional transit authorities, including the appellee, Metro Regional Transit Authority. As creatures of statute, regional transit authorities may exercise only those powers that are expressly granted or that may be reasonably inferred from an express grant of authority. See D.A.B.E., Inc. v. Toledo-Lucas Cty. Bd. of Health, 96 Ohio St.3d 250, 2002-Ohio-4172, 773 N.E.2d 536; Burger Brewing Co. v. Thomas (1975), 42 Ohio St.2d 377, 71 O.O.2d 366, 329 N.E.2d 693. Implied powers are those that are incidental or ancillary to an expressly granted power; the express grant of power must be clear, and any doubt as to the extent of the grant must be resolved against it. State ex rel A. Bentley & Sons Co. v. Pierce (1917), 96 Ohio St. 44, 47, 117 N.E. 6.
{¶ 25} Pursuant to R.C. 306.31, a regional transit authority may be created for the purpose of “acquiring, constructing, operating, maintaining, replacing, improving, and extending transit facilities” and for similar acts, such as controlling and administering the public utilities franchise of transit facilities; entering, supervising, and accepting the assignment of franchise agreements; and accept*329ing assignment of and exercising a right to purchase a transit system according to the terms of an existing franchise agreement. The General Assembly thus conferred some breadth upon the counties, townships, and municipalities to create regional transit authorities. Metro suggests that once a regional transit authority has been created, it can then act broadly to exercise an array of rights, including proprietary and contractual rights. But while some breadth of rights may be conferred in the creation of a regional transit authority, the exercise of the authority’s power is not unlimited. Rather, any exercise of that power must be consistent with the purposes of the statute.
{¶ 26} Central to the understanding of R.C. 306.31 and other sections of R.C. Chapter 306 is the definition of “transit facility.” The legislature expressly defined that term to mean a transportation system (e.g., a street railway, motor bus, subway, ferry, helicopter) that has “as its primary purpose the regularly scheduled mass movement of passengers between locations within the territorial boundaries of a regional transit authority.” (Emphasis added.) R.C. 306.30(A). The General Assembly’s definition thus expressly requires that a regional transit facility must have as its “fundamental” or “principal” act, see Webster’s Third New International Dictionary (1986) 1800 (defining “primary”), the “changing] of place,” id. at 1480 (defining “movement”), of “a large body of persons in a compact body,” id. at 1388 (defining “mass”). When Metro helps thousands of residents of Summit County get to work, school, appointments, and social events through its bus lines, it serves the transportation needs of the public and acts clearly as a “transit facility.” Here, however, Metro is not operating such a service.
{¶ 27} The train at issue in this litigation clearly was not intended to provide the people of Summit County with a form of mass transit. Transportation, after all, necessarily involves the movement, conveyance, or travel of people and things from one place to another. Branson Scenic Ry. v. Dir. of Revenue (Mo.App. 1999), 3 S.W.3d 788, 791. See, also, United States v. Mohrbacher (C.A.9, 1999), 182 F.3d 1041, 1048-1049; Golden Gate Scenic Steamship Lines, Inc. v. Pub. Util. Comm. (1962), 57 Cal.2d 373, 380, 19 Cal.Rptr. 657, 369 P.2d 257, quoting Gloucester Ferry Co. v. Pennsylvania (1885), 114 U.S. 196, 5 S.Ct. 826, 29 L.Ed. 158 (noting that the word “transportation” “has been judicially defined as implying ‘the taking up of persons or property at some point and putting them down at another’ ”). Mere mobility does not equate to transportation, particularly when, as here, the movement in question is limited to a circuital route. Branson Scenic Ry., 3 S.W.3d at 792 (“Carousels, pony rides, riverboat rides, trail rides, miniature train rides, and the antique car ride at [an amusement park] * * * carry (transport) patrons * * * Yet, no one could argue persuasively that these rides were transportation rather than amusement”).
*330{¶ 28} Nor is there any showing in this record that a significant number of people will ever ride the train. Indeed, we can infer that a relatively small number of passengers will be able to avail themselves of the train, which Metro stipulates will have limited (one or two) weekly runs and will consist, in its entirety, of two dining cars, a kitchen car, and two locomotives.
{¶ 29} Thus, we know that the train was intended neither for the masses nor for transportation. Nor is there any indication that it will foster the important public policies and benefits that are believed to flow from mass transit systems, such as providing commuting workers with a safe and reliable mode of transportation, decreasing motor vehicle traffic and concomitant harms to the environment caused by vehicle emissions, or improving domestic security by reducing dependence on foreign petroleum products.
{¶ 30} Indeed, although the majority opinion, Metro, and Metro’s amici rather nebulously suggest that operation of the dinner train will help maintain and improve the railway tracks for future use as a passenger line, it seems abundantly clear that the real purpose of the proposed train is to produce revenue for Metro by attracting consumers interested in purchasing a meal and entertainment. I agree with the common pleas court that initially heard this case, as well as courts elsewhere in the country, that excursion trains operating for purposes of entertainment and profit are not instruments of mass transit. See, e.g., Belton v. Smoky Hill Ry. & Historical Society, Inc. (Mo.App.2005), 170 S.W.3d 429, 435, quoting Branson Scenic Ry. v. Dir. of Revenue, 3 S.W.3d at 792 (“ ‘[w]hen a carrier offers rides for fun, as opposed to offering them for the purpose of actually getting the rider to a particular place, then the carrier is providing amusement rides. It is not in the transportation business, even though its mode of amusement is mobile’ ”). See, also, Napa Valley Wine Train, Inc. Petition for Declaratory Order, 7 I.C.C.2d 954, 965 (noting that a train operating on 18 miles of a railroad line in Napa Valley, California, was “more a local tourist excursion than a conveyance for the through movement of passengers”).
{¶ 31} The majority’s holding too generously reads beyond the express wording of the enabling statute, unreasonably extends the powers properly conferred on regional transit authorities, and ignores critical distinctions that courts and legislatures historically have drawn in considering passenger trains and excursion trains, see, e.g., Chicago & Alton RR. Co. v. People (1883), 105 Ill. 657, to And that the proposed train adequately serves the fundamental purposes for which the Metro Regional Transit Authority was created initially — to preserve, maintain, and improve the current level of mass transit service of its constituents. Because I do not believe that there is a sufficient and reasonable showing of a tangible nexus between the proposed train and the regularly scheduled mass movement of passengers, I dissent.
Moyer, C.J., and Resnick, J., concur in the foregoing dissenting opinion.
Mazanec, Raskin & Ryder Co., L.P.A., Todd M. Raskin, Timothy R. Obringer, and Martin J. O’Connell; and Hoover, Heydorn & Herrnstein Co., L.P.A., and Robert W. Heydorn, for appellant.
Roetzel & Andress, Amie L. Bruggeman, Stephen W. Funk, and Caroline Regallis, for appellee.
Lawrence Gawell, for amicus curiae Ohio Public Transit Association.
Max Rothal, Akron Director of Law, and David A. Muntean, Assistant Director of Law, for amicus curiae city of Akron.
Vorys, Sater, Seymour & Pease, L.L.P., Richard L. Moore, and Erica D. Gann, for amicus curiae Southwest Ohio Regional Transit Authority.
Barry M. Byron, Stephen L. Byron, and John Gotherman, for amicus curiae Ohio Municipal League.